Citation Nr: 0930609	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  04-13 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).



FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition on the issue on appeal was obtained.

2.  The evidence of record does not show that the Veteran's 
peripheral neuropathy of the lower extremities was incurred 
in or aggravated by service.


CONCLUSION OF LAW

The Veteran's peripheral neuropathy of the lower extremities 
was not incurred in or aggravated as a result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in a 
letter from the RO dated in January 2003, March 2007, and 
March2008.  Those letters notified the Veteran of VA's 
responsibilities in obtaining information to assist in 
completing his claims and identified the Veteran's duties in 
obtaining information and evidence to substantiate his 
claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA 
will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159 (2008).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in March 2006.  

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
VA treatment records have been obtained and associated with 
his claims file.  The Veteran has also been provided with VA 
feet examinations to assess the etiology of his bilateral 
lower extremity peripheral neuropathy.  

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate his claim, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claim.



Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the Veteran.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).

Certain disorders associated with herbicide agent exposure in 
service, including acute and subacute peripheral neuropathy, 
may be presumed service connected.  See 38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  Veterans 
diagnosed with an enumerated disease who, during active 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
shall be presumed to have been exposed to an herbicide agent, 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307.

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a Veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

Factual Background and Analysis

Peripheral Neuropathy of the Lower Extremities Due to 
Herbicide Exposure

The Board has considered whether service connection for the 
Veteran's peripheral neuropathy, could be established on a 
presumptive basis.  In this case, as the Veteran served on 
active duty in the Republic of Vietnam from June 1966 to May 
1967; exposure to herbicides is conceded.  38 C.F.R. 
§ 3.307(6)(iii).  Further, the Veteran's disorder, acute and 
subacute peripheral neuropathy, is among those disorders 
enumerated under 38 C.F.R. § 3.309(e), which may grant 
service connection without record of such disease during 
service.  However, the Board further notes that in the case 
of peripheral neuropathy, note 2 of 3.309(e) states that for 
purposes of this section, "acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure...and resolves within two 
years of the date of the onset."  Id.  As there is no 
probative evidence which shows that the Veteran had any 
symptoms of his disorder for many years after service, the 
Board finds that the presumption does not apply.  Therefore, 
service connection for the Veteran's peripheral neuropathy 
cannot be established on a presumptive basis.



Peripheral Neuropathy of the Lower Extremities on a Direct 
Incurrence Basis

In this case, the Veteran's service medical records contain 
physical examinations and Reports of Medical History from his 
September 1965 enlistment and July 1967 discharge.  Both 
examinations reported that the Veteran's feet and 
neurological evaluations were normal and the Veteran reported 
no foot problems or neurological problems of the lower 
extremities in the history he provided upon discharge.  

Private treatment notes from the Veteran's physician, D.V., 
M.D., dated April 2001 include a diagnosis of peripheral 
neuropathy.  The Veteran complained of numbness in the balls 
of his feet that was intermittent in nature.  January 2002 
treatment notes reported that the Veteran continued to have 
decreased sensation on the plantar surface from his 
metatarsal distally.  Private treatment records dated 
November 2002 show that the Veteran complained of a tight 
sensation around the toes of his feet which, the Veteran 
described, came and went and had lasted almost every day for 
the last three years.  This was reported as occurring on both 
feet from the mid foot distally.  He denied syphilis, alcohol 
problems, or vitamin deficiencies.  Dr. V. noted that the 
Veteran's feet appeared normal in general and that there was 
decreased sensation to monofilament testing in the S-1 
distribution of his foot, but not his leg.  His vibratory 
sense was found to be intact but decreased at S-1.  

A nerve conduction study dated November 2002 showed that the 
Veteran's distal motor latency was prolonged for the right 
and left peroneal nerves.  The Veteran's physician determined 
that the Veteran had clinical and electrophysiologic evidence 
of a mild to moderate sensory motor systemic peripheral 
neuropathy with primarily axonal features.  In a January 2003 
follow-up written by Dr. P.L., it was noted that the Veteran 
had an idiopathic sensory peripheral neuropathy with painful 
paresthsias.  

During his March 2003 VA examination, the Veteran reported 
that in November 2002, he was evaluated by a neurologist 
because he had a several year history of tingling and 
numbness in his feet which was occasionally associated with a 
burning sensation.  He first noted this problems in 1988 and 
since then, the condition had increased in severity.  He took 
neurontin twice to three times a day for his peripheral 
neuropathy.  The examiner reported on neurological 
examination that there was decreased sensation to light touch 
and pinprick in a stocking distribution of both extremities 
and diminished vibratory sense.  The examiner provided a 
diagnosis of peripheral neuropathy in the lower extremities 
and stated that the Veteran's peripheral neuropathy was as 
likely as not related to active military service, 
specifically to service in Vietnam.

In a notice of disagreement dated June 2003, the Veteran 
stated that the onset of his neuropathy was around April 
1967.  The Veteran stated that he recalled complaining of an 
abnormal sensation, tingling and numbness of his lower 
extremities.  He explained that the unit medic labeled these 
complaints as tired legs which required rest.  The Veteran 
stated that his condition became more so severe in 1992 that 
he sought medical care.  

The Veteran's claims file included records from the San 
Antonio VA medical center (VAMC) where the Veteran was 
treated by a podiatrist.  VAMC treatment records show that 
between March 2003 and June 2007, the Veteran saw that 
podiatrist for treatment of his feet.  These records show 
diagnoses of idiopathic peripheral neuropathy as well as 
burning foot syndrome and gout.  Additionally, treatment 
notes show that the Veteran's semmes weinstein monofilament 
(SWMF) tests were found to be positive on the forefoot of the 
right and left feet and the Veteran was vascularly intact.  
The Veteran was treated with antishock shoe inserts, 
therageisic cream and neurontin.  

The Veteran's claims file contains a statement from his wife 
dated May 2006.  In her statement, the Veteran's wife 
explained that agent orange was heavily sprayed where the 
Veteran served.  She further mentioned that her husband often 
slept in wet clothes and was unable to change his socks or 
clothing or dry his boots for several days.  She further 
explained that when her husband returned from service he 
complained that his feet and legs hurt and that their family 
doctor told him that he suffered from tired legs.  She 
explained that the Veteran's foot problems got worse as time 
went on.  She stated that her husband was exposed to agent 
orange and that he has peripheral neuropathy which affected 
their daily routines and caused her husband a lot of pain.  

In November 2006, the Veteran and his wife attended a BVA 
hearing in San Antonio, Texas.  During his hearing, the 
Veteran noted that he first experienced foot problems while 
in Vietnam and that he had experienced pain, burning and 
tingling in his feet.  The Veteran stated that he visited the 
medic and went to Fort Sill, Oklahoma for his feet where he 
explained that most of his doctors said that the Veteran had 
some type of rheumatism or tired feet because he had been on 
his feet for an extended period of time.  The Veteran 
explained that he sought treatment after his discharge and 
that he was told that he had tired feet and poor circulation.  
The Veteran reported that he was told that he had peripheral 
neuropathy in the late 1990s by his neurologist.  He was 
prescribed medication for his feet.  The Veteran's wife 
explained at the hearing that she and the Veteran were 
married right before he left for Vietnam and that he wrote to 
her often while serving.  She stated that in these letters, 
the Veteran complained about his feet.  She explained that 
she and their son went with the Veteran to Fort Sill and that 
while they were there, the Veteran was treated for his feet.  
She stated that she and her husband had burned their letters 
not knowing she would need them later.  

In a VA examination dated May 2007, the examiner noted that 
November 2002 neurological studies found mild to moderately 
severe sensorimotor systemic peripheral neuropathy with 
primarily axonal features.  On physical examination the 
Veteran's motor examination found 5 out of 5 strength 
throughout and reflexes in the ankles were found to be +2.  
The examiner stated that sensory testing was unremarkable to 
touch, pin and vibratory sense.  The examiner stated that 
vibration of the feet was lightly less than in the hands.  
The examiner stated that the Veteran was given a diagnosis of 
peripheral neuropathy based on abnormal nerve conduction 
studies and that at the time of examination; the Veteran's 
neurological examination was grossly intact except for very 
subtle vibratory sense decrease in his feet.  The examiner 
stated that since the Veteran's condition was idiopathic, he 
could not state whether his neuropathy was due to events in 
the military without resorting to speculation.  

In a VAMC treatment note dated September 2007, a VA 
podiatrist examined the Veteran and found positive findings 
on the SWMF test on the forefoot of the Veteran's feet.  He 
stated that the cause of the Veteran's idiopathic neuropathy 
was more likely to be chemical exposure since the Veteran was 
not a diabetic and did not abuse alcohol.  

In an April 2008 statement in support of his claim, the 
Veteran stated that he remembered claiming abnormal 
sensations, tingling and numbness of his legs while in 
service.  He explained that the medic called his symptoms 
tired legs and gave him pain medication before sending him 
back into the field.  

The Veteran was given a VA examination in June 2009.  In the 
Veteran's examination findings the examiner notes that the 
Veteran's claims file was reviewed before the examination and 
that the examiner took note of the Veteran's 2007 VA 
examination and the September 2997 podiatrist findings that 
the Veteran's peripheral neuropathy was more likely than not 
a result of service.  The examiner stated that the Veteran 
was vague about the onset of the tingling and burning pain in 
his feet.  The Veteran stated that somewhere in the 1960s or 
1970s he began to feel a burning sensation from his toes to 
above his ankles bilaterally.  The Veteran stated that he did 
not have any waxing or waning and had never had acute or 
incapacitating episodes.  He additionally stated that he had 
some problems walking as he felt an abnormal feeling or a 
sensation in his feet and felt as though he were dragging his 
feet.  A physical examination found normal deep tendon 
reflexes in both upper and lower extremities and a slightly 
decreased monofilament sensation in both feet.  The examiner 
reported that the Veteran had normal vibratory sensation all 
the way from his forefoot bilaterally which did not extend 
above the forefoot.  The examiner provided a diagnosis of 
idiopathic peripheral neuropathy.  The examiner stated that 
the etiology of the Veteran's disorder was unknown and that 
he was unaware of neuropathy due to chemical exposure.  The 
examiner stated that agent orange may produce acute neuritis 
but not peripheral neuropathy of long standing.  He concluded 
that he was unaware of herbicide causing peripheral 
neuropathy of a chronic nature.

Based upon the evidence of record, the Board finds that the 
Veteran's peripheral neuropathy was not incurred in or 
aggravated by service.  As the Veteran's records show no 
evidence that his peripheral neuropathy appeared within weeks 
or months of exposure to an herbicide agent and resolved 
within two years of its onset, the Veteran's disorder may not 
be considered presumed to have been incurred or aggravated in 
service.  As this is the case, the Veteran must show that his 
current peripheral neuropathy was incurred in or was 
aggravated during service.  

The Veteran's records have not shown that the Veteran's 
peripheral neuropathy was incurred in or aggravated by 
service.  The Veteran's service records show no evidence or 
diagnosis of peripheral neuropathy or any foot disorder 
whatsoever.  While the Veteran's treatment notes show a 
current diagnosis of peripheral neuropathy, there is no 
probative evidence which shows that the Veteran suffered from 
this disorder during service.

While the Board notes the Veteran's assertions that he sought 
treatment for foot disorders while in service, the Board 
finds the Veteran's statements less credible than they might 
otherwise be due to the Veteran's inconsistent statements.  
Further, the initial diagnosis of peripheral neuropathy of 
the lower extremities was made in April 2001.  The passage of 
many years between discharge from active service and the 
medical documentation of a claimed disability may be 
considered evidence against a claim of service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw 
v. Principi, 3 Vet. App. 365 (1992).

The Veteran's wife also stated that the Veteran was treated 
for foot disorders when he was in service and suggested that 
his service was the cause of his current disorders, however, 
while she may discuss having witnessed the Veteran complain 
about his feet, she is not competent to give an opinion as to 
the specific cause of his foot disorder.  The Court has in 
the past held that lay testimony is competent regarding 
features or symptoms of injury or disease when the features 
or symptoms are within the personal knowledge and 
observations of the witness. Layno v. Brown, 6 Vet. App. 465, 
469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006).  However, the Court has also held that 
lay persons, such as the Veteran or his wife, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability that may be related to service. See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) 
(holding that a layperson may provide competent evidence to 
establish a diagnosis where the lay person is "competent to 
identify the medical condition"). Here, the Veteran is 
capable of reporting symptoms such as pain and burning, but 
neither the Veteran nor his wife is competent (i.e., 
professionally qualified) to offer an opinion as to the cause 
of this condition.

The Veteran was provided with VA examinations in March 2003, 
May 2007 and June 2009.  The Board notes that the VA 
examiners provided inconsistent opinions.  In March 2003, the 
VA examiner provided a diagnosis of peripheral neuropathy in 
the lower extremities and stated that the Veteran's 
peripheral neuropathy was as likely as not related to active 
military service, specifically to service in Vietnam, 
however, the examiner stated no basis for his opinion.  
During the May 2007 examination, the examiner found the 
neurological examination was grossly intact except for very 
subtle vibratory sense decrease in his feet.  Additionally, 
the examiner stated that he could not state whether the 
Veteran's neuropathy was due to events in the military 
without resorting to speculation.  Finally, in June 2009 the 
examiner was asked to provide an opinion keeping the 
Veteran's 2007 VA examination and the VA podiatrist September 
2007 opinion.  Having examined the Veteran's records and 
these document's specifically, the Veteran's June 2009 
examiner stated that the etiology of the Veteran's disorder 
was unknown and that he was unaware of neuropathy due to 
chemical exposure.  In cases where there are competent but 
conflicting medical opinions, as here, several matters must 
be addressed in determining the relative probative value and 
weight of the opinions.

The Board may only consider independent medical evidence to 
support its findings and may not provide its own medical 
judgment in the guise of a Board opinion.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1990).  The Board may, 
however, favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

The Board takes note of the VA podiatrist opinion that the 
Veteran's neuropathy was caused by chemical exposure; 
however, no medical basis was for this opinion beyond the 
process of elimination (chemical exposure was more likely to 
be the cause of neuropathy because the Veteran was not a 
diabetic or an abuser of alcohol).  The Board does not find 
this method as probative as the Veteran's June 2009 
examiner's basis for his determination.  In the June 2009 
opinion, the examiner states that his opinion was based on 
the fact that he had no knowledge of a long standing 
peripheral neuropathy due to chemical exposure.  Furthermore, 
the June 2009 VA examiner made an evaluation only after an 
examination of all of the available evidence.  Dr. N.P.'s 
opinion that the Veteran's neuropathy symptoms began in 
service appears to be based exclusively on the Veteran's 
history.  A "bare transcription of a lay history is not 
transformed into 'competent medical evidence' merely because 
the transcriber happens to be a medical professional." 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

In evaluating medical opinions, the Board may place greater 
weight on one medical professional's opinion over another's 
depending on factors such as reasoning employed by the 
medical professionals, and whether or not and to what extent 
they review prior clinical records and other evidence. 
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The Board finds 
that the June 2009 opinion is highly probative evidence in 
the matter at hand.  As the Veteran's service records fail to 
show any evidence of an in service incurrence of peripheral 
neuropathy, as the Veteran's statements are less credible due 
to inconsistency and as examiners have failed to give a 
probative opinion which shows a nexus between the Veteran's 
current peripheral neuropathy and an in service event, the 
Board must deny the Veteran's claim for service connection 
for peripheral neuropathy.


ORDER

Entitlement to service connection for peripheral neuropathy 
is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


